359 S.W.3d 542 (2012)
STATE of Missouri, Respondent,
v.
Edward TRAMBLE, Appellant.
No. ED 96768.
Missouri Court of Appeals, Eastern District, Division One.
February 21, 2012.
Brocca Smith, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., Jennifer A. Wideman, Jefferson City, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J. ROY L. RICHTER, and Gary M. Gaertner, Jr., JJ.


*543 ORDER

PER CURIAM.
Edward Tramble (Defendant) appeals from the judgment of the trial court entered after a jury convicted him of one count of second-degree burglary, a felony, (Count I), one count of stealing, a misdemeanor (Count II), and one count of possession of drug paraphernalia with intent to use, a misdemeanor (Count III). Defendant contends that the trial court erred when it denied his motion for acquittal and imposed judgment on Count I because there was insufficient evidence from which a reasonable jury could find that Defendant entered the building with the intent to commit a crime.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The commission's decision is affirmed in accordance with Rule 84.16(b).